DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 9/24/2021, no new claims have been cancelled; claims 1, 11 and 18 have been amended, and no new claims have been added. Therefore, claims 1, 3-11, and 13-20 are presently pending in the application.

Allowable Subject Matter
3.	Claims 1, 3-11, and 13-20 are allowed over prior art made of record.
4.	The following is an examiner’s statement of reasons for allowance: 
The Applicants’ arguments in the Amendment filed on 9/24/2021, have been fully considered and are found persuasive. The prior art of record Tan et al. (U.S. Patent No. 9.216,383) in view of Scheidt et al. (U.S. Patent No. 7,178,025), in further view of Charnock et al. (U.S. Patent No. 7,143,097), in further view of Zhang et al. (U.S. alert No. 10,409,782), does not teach, disclose or suggest:

A computer-implemented method for fine-grained scalable time-versioning support for a graph database. The method comprising receiving a request which includes an entity identifier (ID) and reference time information. Searching one or more entries of a first table using the entity ID as a first key and matching an entry 
Claims 3-10 are allowed because they are dependent on independent claim 1.

A computer program product for providing fine-grained scalable time-versioning support for a graph database. The computer program product comprising a computer readable storage medium having stored thereon program instructions executable by a processor. The program instructions executable by a processor receive a request which includes an entity identifier (ID) and reference time information. Searching one or more entries of a first table using the entity ID as a first key and matching an entry 
Claims 13-17 are allowed because they are dependent on independent claim 11.

A system comprising a storage medium coupled to a processor. The system further comprises a first table, wherein the first table stores key-value pairs for each entry of the first table, wherein the first table maps an external identifier with an internal identifier and includes stored information time for each entry. The stored time information includes a creation time and a deletion time for each of the one or more entries. The creation time indicates when each of the one or more entries is created, updated, or overwritten, and the deletion time indicates when each of the one or more entries is set to expire. The system further includes, and the prior arts of record do not teach or disclose, determining the entry is invalid if the stored time information for the one or more entries are outside of a range between the creation time and the deletion, wherein the invalid entries are not searched in the first table. The system further discloses a second table, wherein the second table stores key-value pairs for each entry of the second table, wherein a key of the key-value pairs concatenate identifiers associated6Response to Non-Final Office Action Dated June 30, 2021Application No.: 15/833,022 Docket No.: P201704344US01with the first table with stored time information and wherein the concatenated identifiers and the time information are used to search the second table, as claimed in independent claim 18.
Claims 19-20 are allowed because they are dependent on independent claim 18.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





1/1/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164